Citation Nr: 0425761	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether an apportionment of the veteran's benefits to J.M. on 
behalf of the veteran's two children was proper.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1985 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) Portland Oregon, regional 
office (RO).  In the decision, the RO granted an 
apportionment of $250 per month to J.M. on behalf of the 
veteran's minor children.  A hearing was held at the RO 
before the undersigned Veterans Law Judge in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Many of the facts in this case are not in dispute.  The 
veteran has previously established entitlement to service 
connected disability compensation.  In May 1999, the RO 
received a claim from J.M. in which she requested an 
apportionment of the veteran's disability compensation on 
behalf of two of his minor children.  She reported that she 
was the grandmother of the children and had been awarded 
custody of them, but that one of the children was going to 
leave her and live with the child's mother.  J.M. noted that 
her own daughter had previously been married to the veteran 
and was the mother of the two minor children.   

In June 2000, the RO wrote back to J.M. and requested 
additional evidence in support of the claim for an 
apportionment.  The RO advised her that they would process 
her claim for an apportionment on behalf of one of the 
children once the requested information was received.  The RO 
also advised her that if her daughter wished to file an 
apportionment claim on behalf of the child who was living 
with her, then the daughter would need to submit certain 
information.  A copy of that June 2000 letter was CC'd to the 
veteran's representative.

In July 2000, J.M. submitted copies of the birth certificates 
for both of the minor children, and a copy of a court order 
dated in April 1996 granting her custody of both children.  
She also requested that she be given an apportionment on 
behalf of both children even though one of the children did 
not live with her.  She argued that this was warranted in 
light of the fact that she had legal custody of both.   

In January 2001, the veteran submitted a written statement in 
which he opposed an apportionment.  He argued that an 
apportionment of his VA benefits was unfair because his 
Social Security Administration benefits were already being 
apportioned on behalf of his children. 

In February 2001, the RO again wrote to J.M and requested 
additional information, including the names of any of the 
veteran's children living with her, the names and 
relationships of anyone else living in her household, an 
itemized statement of income, an itemized list of average 
monthly expenses, the value of any property owned, and the 
amount of any support contributed by the veteran for the 
children during the last three months.  

In February 2001, J.M. responded by stating that she had 
never received any support for the children from the veteran.  
The veteran also wrote in February 2001 and provided 
additional financial information.  

In a special apportionment decision of May 2001, the RO 
granted an apportionment in the amount of $250 per month to 
J.M. for support of the two children.  A letter from the RO 
dated in May 2001 indicates that the apportionment payment 
would start effective from August 1, 2000, and would continue 
until May 28, 2002 when both children would be age 18 or 
older.  The RO also proposed to amend the effective date to 
January 1, 1999.  The veteran subsequently perfected this 
appeal.

The Board has noted that in February 2003 J.M. wrote and 
indicated that she did not desire any additional money to be 
apportioned from the veteran.  However, money which was 
previously apportioned remains in dispute.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Simultaneously 
contested claim refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant. 38 C.F.R. § 20.3(p).  Under 38 C.F.R. § 19.100, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101, upon the 
filing of a Notice of Disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Under 38 C.F.R. 
§ 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present. The appellant will be allowed to 
present opening testimony and argument. Thereafter, any other 
contesting party who wishes to do so may present testimony 
and argument. The appellant will then be allowed an 
opportunity to present testimony and argument in rebuttal. 
Cross-examination will not be allowed. 38 C.F.R. § 20.713.  

The Board's review of the record reflects that it cannot be 
determined from the claims file that the contested claims 
procedures have been met.  In this regard, the Board notes 
that a statement of the case was issued to the veteran in 
February 2003; however, there is no indication that a copy 
was provided to J.M.  The veteran submitted his substantive 
appeal form in March 2003, but again there is no indication 
that the content was provided to J.M.  Finally, the Board 
notes that when the veteran was afforded a hearing in March 
2004, there is no indication that J.M. was notified of the 
hearing or offered an opportunity to testify.  

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO for the following development:

The RO should review the claims file and 
ensure that all contested claims 
procedures have been followed.  If the 
contested claims procedures were in fact 
previously complied with, this should be 
certified in writing.  If the contested 
claims procedures were not followed, the 
RO should remedy this by furnishing J.M. 
a copy of the statement of the case, a 
copy of the veteran's Substantive Appeal, 
or the content of the Substantive Appeal, 
and the opportunity to respond thereto.  
The RO should also provide J.M. a copy of 
the hearing transcript and allow her an 
opportunity to respond and/or request her 
own hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


